                                                                               FILED
     Case 20-20494-GLT                Doc 45
                                      Filed 09/30/20 Entered 09/30/20 17:01:06 9/30/20
                                                                                Desc Main
                                                                                       4:51 pm
                                      Document     Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT                 CLERK
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA               U.S. BANKRUPTCY
                                                                               COURT - :'3$
 In re:                                                        :              Case No.:    20-20494-GLT
                                                               :              Chapter:     13
 Nicole L. Poole                                               :
                                                               :
                                                               :              Date:        9/30/2020
                        Debtor(s).                             :              Time:        10:00

                                              PROCEEDING MEMO


MATTER:              # 34 Con't Motion for Relief from Sta y In Re: 2473 Na omi Terra ce, Allison Pa rk, PA 15101.
                     in a ddition to Motion for Relief from Co-Debtor Sta y Re: Theodore A. Weid, Jr.
                                       # 37 - Response filed by the Debtor


APPEARANCES:
                    Debtor:         Lauren Lamb
                    Trustee:        Ronda J. Winnecour


NOTES: (10:10)

La mb: I'm not a wa re of specific conversa tions between PNC and my office. But the debtor is current a nd a pla n pa yment will
provide a cure for the postpetition pla n pa yment tha t was missed.

Court: She's eligible for socia l security? Does he have ACH withdra wa ls in pla ce?

La mb: Yes, she sta rted receiving it in August. And I ca n check on tha t.

Court: I will deny the motion. PNC a dmits there is a t lea st $20,000 in equity a nd Debtor is ma king pa yments under a confirmed plan
tha t includes the PNC cla im a s controlling. PNC is a dequa tely protected.

OUTCOME:

1. PNC Ba nk's Motion for Relief from Stay In Re: 2473 Naomi Terrace, Allison Park, PA 15101 in addition to Motion for Relief from
Co-Debtor Stay Re: Theodore A. Weid, Jr. [Dkt. No. 34] is DENIED [Text Order to Issue]

2. Debtor to a rra nge for pa yments to the cha pter 13 trustee via the TFS program within 14 days. [Text Order to issue].

DATED: 9/30/2020
